OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN
~c.yIIol
*-IFI sommu
~oncwable   T. ib. Trlmblo, Pa&o 8


      oonferro&   and grantoda   aal,   oxoept   a8   prahfbltod
      by the oonstitution ot tho State of Texa8 or ro8-
      trioted br thie   oharter,  tho Qlty ot Nlfidland
      8hal.l hare ail4m     0XU0180 all munlolpal poWbra,
      fuiotiono, rights prlriloge8 end lmmnittor 0r
      every muno arlb nacaro wht&ooYor.     In ad&ltlon to




            'UitioS ado tb3# thO 8hartOr 03 am&&BS~
      hersuador 8ha%1 L vo iutl powor ot local rati-
      $oYernment, anb amon& the other pQ8oro thikt may
      bib OxOrOl8Od by any 8Wh Oity the fo5lsring are
      horoby em8aoratob for @Oater oortaintyt

            "* . c
           *8&   To prorid f0r tho l8tabli8hmJ%$ o#
      publio 8ahOQb  Mb publio 8OhCd ~Y8t8m tn aplf
      ruoh oity    and to havo axotu8lYo oor&tmPl over
      8CiMlUld ta pFaide   8odh aWUlatlon0    WI   r\il41e
      garornin6 the lmnafpmnt   Qi Mee   a8 .Blay bo doomed
      adrilrabloj tQ ]LOVy aad O&%aot the nOoO88Uy
      taXO8,@MOFtiQ~     8p8O%a& rOr th0 8UppOSt 0f
      8Wh public @ObO18     aid PUbllO 8ohool 8y$t,a&*

          BQr IPOt@ thsa thiSty y-8   GUS 8tatutO8 hY0 WOQ&-
nixed the dlartinotlcm betuooa lnbopondant ~hool dletrlot8
iaeorporated for rree sohool purpose8 only and city oontrollod
dirtriots or mualolpal corporationa whloh bar0 a8aumed ooa-
tral of the sohoolr wIthin   theb liloitrr,thereby agqlalrtnga
dual oharaater and ereroirlng dual futkotfonaB f b i8 ah3 roll
rattled in this jlWl8di&lWl that tho raUaiQlpl QWpoPatioa a8
ooamo~y knouu, and the othor oor~retlon,     an Labopemloat 8ahool
diatriot irmorpo~ted ror roheol purpoeeo only may exfrrt oaoh
ropwate  and apart from Wao othor exoralsingtheir rerpwtlro
iuaotlona althoughthelr    bou&ariea cay b6 aoextcsnsivo~

           statutory provi8lon has been IBBCI~ whOrObp a oity
my aamma oxolusive oontrol oi tho ubllo Sros school8 wlth-
t.Ii
   it% liSit8.   sea Arttoloa 275s 81 60, 8b71, 87(18, 2765,
8769, ~771, et aoq,, ReTlead Cl&    Statuto8, 1935.
                                                                               ,.. -.
                                                                               .:.
                                                                                        124


Iioaorable    T . Y. Trlmblo, Pago #I


          The letter of r6qub8t dose not dlso.loaotho pFO8Ult
8tatU8 or relation8hip of tho city of M.dlrtnQ and tho biidland
Independent School Dlstriot,            wo theroforo pLW8UiBO ror pur-
pO%eS      Or this OpiniOn that aOh OOrpOMtiOIt OXifBt8ad               iUaO-
*lone a8 an entity entiTOlJ 8O&=EFhtO and indopendontd    the
otheri that tho City of bii&.and ha8 never aasumd oontrol oi
the sahoola Witilin it$ lFmit8 a# prO8Orib66 by iaW; aab that
it ha8 novor attempted to aIltWO or ororoleo 8uoh oontrol, but
thrt t&loaoparato  aIrporaticul for 8Ohool 9l%'&I0808only, I. l.,
Jtj.dlaad
        Indopondont Sohool DirtriOt, ha8 OXOEO18Od and OOIltinlAo8
t@   OXOrOi8e OOlltrOl    OVOr th.     pub116   8ohOOl8 ulthin it8 linit8
to th0 OXO~U~~OIA Or th0 City @I &Iidlandr

               By VhtUO   Of   t&O   abOt0   montioaod   8ktUtO8,     %flOW-
pctrated     Oitfes or t-8
                        hRV0 for maaf p-8    hSiaQt&O jMWW to
l,lUM  Oontrol Of t&O pubLio 8&O&.0 uithla   tdOit lid88 bu9
the more erietenor 0r 8wh power, u~exer018e46, bid not dortroy
or affeot the separate oorporatlozifor wheel purporrr only,
            within the 1bli.68 Of 8UOh Ofty OT tliWEr
fUtlOt.iOlltrrg

           It 18 OW O+dO~    O&t thrraTO 8lluPPPcrtiW Of th8
  ower provided in Artlolo 3.l76(dd), Rovl806 Civtl Statt&or
fO85       l.nthe Charter of the Qity of bildland, road             net ai it-
804     8tIUtd~    ~Oacr, without my turoher iWOvi8kOlI OC lOt%On,
do8trey   thr itidsand  IndOp~dOnt  !MhOol Di8 iat  a8 a 80-F&.
entity ar dlvost it of oonttrotand 8u          011 Of t&O PUbliO
me   8QhOoilIwithin suoh at 1tr torrl rlal 1imite u ai@       be
inoludod within tho oorporat* limit8 61 tho Oity ol IliQlaad.

                                                 TO-8     Y?ry tm

                                             AmoRx6x     ow         01 TmA8




COOadb